Citation Nr: 0948903	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-14 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 8, 1999, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to June 
1976.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  

In August 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

FINDINGS OF FACT

1.  The Veteran was informed of the September 1997 rating 
decision denying his claim for service connection for PTSD in 
that month and did not perfect a timely appeal. 

2.  No document may be construed as a formal or an informal 
claim to reopen the previously denied claim of entitlement to 
service connection for PTSD between the September 1997 rating 
decision and the March 8, 1999 claim for that benefit.

CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997). 

2.  The criteria for an effective date earlier than March 8, 
1999, for a grant of service connection for PTSD are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q), (r) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

Service connection for PTSD was denied by a September 1997 
rating decision.  The Veteran was notified of this decision 
in that month and did not perfect a timely appeal.  As such, 
the September 1997 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997). 

Once a decision is final, VA has no jurisdiction to once 
again consider the claim on the merits, unless the Veteran 
submits new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  The United States Court of Appeals for the Federal 
Circuit has specifically held that the Board may not consider 
the merits of a previously and finally disallowed claim 
unless new and material evidence is presented.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

It is not disputed that the Veteran requested the reopening 
of his claim for service connection for PTSD on March 8, 
1999.  The Board reopened the Veteran's claim for service 
connection for PTSD in October 2001 and remanded the reopened 
claim for service connection for PTSD for further 
development.  Following completion of this development, an 
October 2003 Board decision granted the Veteran's claim for 
service connection for PTSD based on evidence that included 
information not of record at the time of the September 1997 
rating decision, to include letters from a private 
psychologist specifically relating the Veteran's PTSD to in-
service trauma.  The effective date assigned for the grant of 
service connection was the date of receipt of the Veteran's 
March 8, 1999, claim to reopen.  

The Veteran has expressed disagreement with the effective 
date of March 8, 1999, that has been assigned by the RO.  
Essentially, he testified to the undersigned that he is 
entitled to an earlier effective date for PTSD because he was 
treated for symptoms of PTSD from as early as 1987, but that 
he did not realize that he had PTSD at that time.  However, 
the assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2009).  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2009).  (Emphasis added).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above (§ 5110 and § 5101) "clearly establish that an 
application must be filed."  Crawford v. Brown, 5 Vet. App. 
33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 
(1992). A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  An 
informal claim is any communication or action indicating an 
intent to apply for one or more VA benefits. 38 C.F.R. § 
3.155(a) (2009).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

In the present case, because the grant of service connection 
for PTSD was based on a reopened claim due to new and 
material evidence, the effective date in this case has, 
therefore, to be assigned based on the provisions of § 
3.400(q)(2) and (r), which means that the effective date will 
be the later of either the date when the reopened claim was 
received (March 8, 1999), or the date when entitlement arose.

As noted earlier, it is not disputed that the Veteran 
requested the reopening of his claim for service connection 
for PTSD on March 8, 1999.  It remains to be determined 
whether the Veteran submitted an informal claim for service 
connection for PTSD at any time between the date of the 
notice of the final denial of his claim for PTSD in September 
1997 and March 8, 1999 (the date of the receipt of his formal 
claim to reopen).  If it were shown that he did, an effective 
date earlier than March 8, 1999, might be warranted.

The record shows that the Veteran did not submit an informal 
claim for service connection for PTSD between the September 
1997 rating decision and March 8, 1999.  An informal claim 
was not submitted under 38 C.F.R. § 3.155 because no 
communication was ever filed between both dates indicating 
the Veteran's intent to re-apply for service connection for 
PTSD.  An informal claim must identify the benefit sought.  
See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (noting 
that VA "is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995), for the proposition that VA is not required to 
do a "prognostication" or "conjure up" issues that were 
not raised by the appellant, but to review issues reasonably 
raised by the substantive appeal).  These cases make it 
evident that a Veteran's service medical records cannot be 
construed as constituting an informal claim for service 
connection.  A claimant still has to let it be known, in some 
way, that he is seeking service connection for a particular 
disability before it can be concluded that any statement to 
that effect is considered an informal claim.

An informal claim for service connection for PTSD was not 
submitted under 38 C.F.R. § 3.157 either because, insofar as 
the Veteran had not been granted service connection for that 
disability prior to March 8, 1999, a mere review of medical 
records dated prior to that date could not have been 
construed as an informal claim under § 3.157.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  Having determined that 
the Veteran's claim for service connection for PTSD was 
submitted on March 8, 1999, a finding as to when entitlement 
to this benefit arose is unnecessary insofar as, per the 
applicable regulation, an effective date earlier than March 
8, 1999, would not be warranted:  As indicated earlier, the 
effective date in cases where service connection has been 
granted after the claim has been reopened shall be the date 
of the filing of the claim or the date when entitlement 
arose, whichever is later.

In short, the record shows that the RO denied a claim for 
service connection for PTSD in a September 1997 rating 
decision, which became final because it was never appealed; 
that the Veteran's formal request to reopen his claim was 
received by the RO on March 8, 1999; and that an informal 
claim for this particular benefit was never filed between the 
September 1997 rating decision and March 8, 1999.  In view of 
this finding, the Board concludes that there is no legal 
entitlement to an effective date earlier than March 8, 1999, 
for a grant of service connection PTSD.

While the Board has considered the possibility of resolving 
any reasonable doubt in favor of the Veteran, the Board finds 
that a clear preponderance of the evidence is against the 
Veteran's claim.  The benefit-of-doubt rule does not apply 
when the Board finds that a preponderance of the evidence is 
against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001)


ORDER

An effective date earlier than March 8, 1999, for a grant of 
service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


